Cite as: 583 U. S. ____ (2017)           1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
  JEFFERSON DUNN, COMMISSIONER, ALABAMA 

       DEPARTMENT OF CORRECTIONS v.

             VERNON MADISON

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

             No. 17–193.   Decided November 6, 2017


   PER CURIAM.
   More than 30 years ago, Vernon Madison crept up be-
hind police officer Julius Schulte and shot him twice in the
head at close range. An Alabama jury found Madison
guilty of capital murder. The trial court sentenced him to
death. See Ex parte Madison, 718 So. 2d 104, 105–106
(1998).
   In 2016, as Madison’s execution neared, he petitioned
the trial court for a suspension of his death sentence. He
argued that, due to several recent strokes, he has become
incompetent to be executed. The court held a hearing to
receive testimony from two psychologists who had exam-
ined Madison and prepared reports concerning his compe-
tence. The court’s appointed psychologist, Dr. Karl Kirk-
land, reported that, although Madison may have “suffered
a significant decline post-stroke, . . . [he] understands the
exact posture of his case at this point,” and appears to
have a “rational understanding of . . . the results or ef-
fects” of his death sentence. App. to Pet. for Cert. 75a
(internal quotation marks omitted); Madison v. Commis-
sioner, Ala. Dept. of Corrections, 851 F.3d 1173, 1193
(CA11 2017) (internal quotation marks omitted). Asked at
the hearing whether Madison understands that Alabama
is seeking retribution against him for his criminal act, Dr.
Kirkland answered, “Certainly.” Id., at 1180 (internal
quotation marks omitted).
   Dr. John Goff, a psychologist hired by Madison’s coun-
2                    DUNN v. MADISON

                         Per Curiam

sel, reported that Madison’s strokes have rendered him
unable to remember “numerous events that have occurred
over the past thirty years or more.” App. to Pet. for Cert.
77a. Nevertheless, Dr. Goff found that Madison “is able to
understand the nature of the pending proceeding and he
has an understanding of what he was tried for”; that he
knows he is “in prison . . . because of ‘murder’ ”; that he
“understands that . . . [Alabama is] seeking retribution”
for that crime; and that he “understands the sentence,
specifically the meaning of a death sentence.” Id., at 76a–
78a (some internal quotation marks omitted). In Dr. Goff ’s
opinion, however, Madison does not “understan[d] the act
that . . . he is being punished for” because he cannot recall
“the sequence of events from the offense to his arrest to
the trial or any of those details” and believes that he
“never went around killing folks.” Ibid. (internal quota-
tion marks omitted).
   The trial court denied Madison’s petition. It held that,
under this Court’s decisions in Ford v. Wainwright, 477
U.S. 399 (1986), and Panetti v. Quarterman, 551 U.S. 930
(2007), Madison was entitled to relief if he could show that
he “suffers from a mental illness which deprives [him] of
the mental capacity to rationally understand that he is
being executed as a punishment for a crime.” App. to Pet.
for Cert. 74a. The court concluded that Madison had
failed to make that showing. Specifically, it found that
Madison understands “that he is going to be executed
because of the murder he committed[,] . . . that the State is
seeking retribution[,] and that he will die when he is
executed.” Id., at 82a.
   Madison then filed a petition for a writ of habeas corpus
in Federal District Court. As a state prisoner, Madison is
entitled to federal habeas relief under the Antiterrorism
and Effective Death Penalty Act of 1996 (AEDPA) only if
the state trial court’s adjudication of his incompetence
claim “was contrary to, or involved an unreasonable appli-
                  Cite as: 583 U. S. ____ (2017)            3

                           Per Curiam

cation of, clearly established Federal law, as determined
by” this Court, or else was “based on an unreasonable
determination of the facts in light of the evidence presented”
in state court. 28 U.S. C. § 2254(d). A habeas petitioner
meets this demanding standard only when he shows that
the state court’s decision was “so lacking in justification
that there was an error well understood and comprehended
in existing law beyond any possibility for fairminded
disagreement.” Harrington v. Richter, 562 U.S. 86, 103
(2011). The District Court denied Madison’s petition after
concluding that the state court “correctly applied Ford and
Panetti” and did not make an “unreasonable determina-
tion of the facts in light of the evidence.” App. to Pet. for
Cert. 67a.
   The Eleventh Circuit granted a certificate of appealability
and, on appeal, reversed over Judge Jordan’s dissent. In
the majority’s view, given the undisputed fact that Madi-
son “has no memory of his capital offense,” it inescapably
follows that he “does not rationally understand the con-
nection between his crime and his execution.” 851 F.3d,
at 1185–1186. On that basis, the Eleventh Circuit held
that the trial court’s conclusion that Madison is competent
to be executed was “plainly unreasonable” and “cannot be
reconciled with any reasonable application of Panetti.” Id.,
at 1187–1188 (internal quotation marks omitted).
   We disagree. In Panetti, this Court addressed the ques-
tion whether the Eighth Amendment forbids the execution
of a prisoner who lacks “the mental capacity to understand
that [he] is being executed as a punishment for a crime.”
551 U.S., at 954 (internal quotation marks omitted). We
noted that the retributive purpose of capital punishment
is not well served where “the prisoner’s mental state is so
distorted by a mental illness that his awareness of the
crime and punishment has little or no relation to the
understanding of those concepts shared by the community
as a whole.” Id., at 958–959. Similarly, in Ford, we ques-
4                     DUNN v. MADISON

                          Per Curiam

tioned the “retributive value of executing a person who
has no comprehension of why he has been singled out.”
477 U.S., at 409. Neither Panetti nor Ford “clearly estab-
lished” that a prisoner is incompetent to be executed
because of a failure to remember his commission of the
crime, as distinct from a failure to rationally comprehend
the concepts of crime and punishment as applied in his
case. The state court did not unreasonably apply Panetti
and Ford when it determined that Madison is competent
to be executed because—notwithstanding his memory
loss—he recognizes that he will be put to death as pun-
ishment for the murder he was found to have committed.
   Nor was the state court’s decision founded on an unrea-
sonable assessment of the evidence before it. Testimony
from each of the psychologists who examined Madison
supported the court’s finding that Madison understands
both that he was tried and imprisoned for murder and
that Alabama will put him to death as punishment for
that crime.
   In short, the state court’s determinations of law and fact
were not “so lacking in justification” as to give rise to error
“beyond any possibility for fairminded disagreement.”
Richter, supra, at 103. Under that deferential standard,
Madison’s claim to federal habeas relief must fail. We
express no view on the merits of the underlying question
outside of the AEDPA context.
   The petition for a writ of certiorari and respondent’s
motion to proceed in forma pauperis are granted, and the
judgment of the Court of Appeals is reversed.

                                              It is so ordered.
                 Cite as: 583 U. S. ____ (2017)           1

                   GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
  JEFFERSON DUNN, COMMISSIONER, ALABAMA 

       DEPARTMENT OF CORRECTIONS v.

             VERNON MADISON

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

            No. 17–193.   Decided November 6, 2017


  JUSTICE GINSBURG, with whom JUSTICE BREYER and
JUSTICE SOTOMAYOR join, concurring.
  The issue whether a State may administer the death
penalty to a person whose disability leaves him without
memory of his commission of a capital offense is a sub-
stantial question not yet addressed by the Court. Appro-
priately presented, the issue would warrant full airing.
But in this case, the restraints imposed by the Antiterror-
ism and Effective Death Penalty Act of 1996, I agree,
preclude consideration of the question. With that under-
standing, I join the Court’s per curiam disposition of this
case.
                   Cite as: 583 U. S. ____ (2017)              1

                      BREYER, J., concurring

SUPREME COURT OF THE UNITED STATES
   JEFFERSON DUNN, COMMISSIONER, ALABAMA 

        DEPARTMENT OF CORRECTIONS v.

              VERNON MADISON

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

  STATES COURT OF APPEALS FOR THE ELEVENTH CIRCUIT

              No. 17–193.   Decided November 6, 2017


    JUSTICE BREYER, concurring.
    I join the Court’s per curiam disposition of this case for
the reason set forth in JUSTICE GINSBURG’s concurrence
(which I also join). I write separately to underline the fact
that this case illustrates one of the basic problems with
the administration of the death penalty itself. That prob-
lem concerns the unconscionably long periods of time that
prisoners often spend on death row awaiting execution.
See Glossip v. Gross, 576 U. S. ___, ___–___ (2015)
(BREYER, J., dissenting) (slip op., at 2, 17–33).
    As I have previously noted, this Court once said that
delays in execution can produce uncertainty amounting to
“ ‘one of the most horrible feelings to which’ ” a prisoner
“ ‘can be subjected.’ ” Id., at ___ (slip op., at 20) (quoting In
re Medley, 134 U.S. 160, 172 (1890)). Justice Stevens
later observed that the delay in Medley was a delay of four
weeks. Lackey v. Texas, 514 U.S. 1045, 1046 (1995)
(memorandum respecting denial of certiorari). And he
wrote that the Medley description “should apply with even
greater force in the case of delays that last for many
years.” 514 U.S., at 1046.
    In light of those statements, consider the present case.
The respondent, Vernon Madison, was convicted of a
murder that took place in April 1985. He was sentenced
to death and transferred to Alabama’s William C. Holman
Correctional Facility in September 1985. Mr. Madison is
now 67 years old. He has lived nearly half of his life on
2                    DUNN v. MADISON

                    BREYER, J., concurring

death row. During that time, he has suffered severe
strokes, which caused vascular dementia and numerous
other significant physical and mental problems. He is
legally blind. His speech is slurred. He cannot walk
independently. He is incontinent. His disability leaves
him without a memory of his commission of a capital
offense.
   Moreover, Mr. Madison is one among a growing number
of aging prisoners who remain on death row in this coun-
try for ever longer periods of time. In 1987, the average
period of imprisonment between death sentence and exe-
cution was just over seven years. See Dept. of Justice,
Bureau of Justice Statistics, T. Snell, Capital Punishment,
2013—Statistical Tables 14 (rev. Dec. 19, 2014) (Table 10).
A decade later, in 1997, the average delay was about 11
years. Ibid. In 2007, the average delay rose to a little less
than 13 years. Ibid. In 2017, the 21 individuals who have
been executed were on death row on average for more than
19 years. See Death Penalty Information Center, Execu-
tion List 2017, online at https://deathpenaltyinfo.org/
execution-list-2017 (as last visited Nov. 3, 2017). Alabama
has executed three individuals this year, including Thomas
Arthur, who spent 34 years on death row before his
execution on May 26, 2017, at the age of 75; Robert Mel-
son, who spent 21 years on death row before his execution
on June 8, 2017; and Torrey McNabb, who spent nearly
two decades on death row before his execution on October
19, 2017.
   Given this trend, we may face ever more instances of
state efforts to execute prisoners suffering the diseases
and infirmities of old age. And we may well have to con-
sider the ways in which lengthy periods of imprisonment
between death sentence and execution can deepen the
cruelty of the death penalty while at the same time un-
dermining its penological rationale. Glossip, supra, at
___–___ (BREYER, J., dissenting) (slip op., at 17–18) (rec-
                  Cite as: 583 U. S. ____ (2017)             3

                     BREYER, J., concurring

ognizing the inevitability of delays in light of constitutional
requirements needed to ensure procedural and substan-
tive validity of death sentences); see ante, at 1 (GINSBURG,
J., concurring).
   Rather than develop a constitutional jurisprudence that
focuses upon the special circumstances of the aged, how-
ever, I believe it would be wiser to reconsider the root
cause of the problem—the constitutionality of the death
penalty itself. Glossip, supra, at ___ (BREYER, J., dissent-
ing) (slip op., at 1).